Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-26, 28-30 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the following combination of limitations of the independent claims 1 and 22:

wherein a cross-sectional distance between the plurality of first electrodes and the plurality of second electrodes at intersections of the plurality of first electrodes and the plurality of second electrodes in the touch region excluding the fingerprint recognizing region is greater than a cross-sectional distance between the plurality of first electrodes and the plurality of second electrodes at intersections of the plurality of first electrodes and the plurality of second electrodes in the fingerprint recognizing region, and
wherein a first portion of each of the plurality of first electrodes is provided on the
substrate, and a second portion of the each of the plurality of first electrodes is directly provided on a step adjusting layer, which is provided on the substrate.

By virtue of their dependency, claims 2-21, 23-30 and 35 are also allowed. 

The prior art of record does not disclose the following combination of limitations of independent claim 28:
wherein a mutual capacitance at intersections of the plurality of first electrodes and the plurality of second electrodes in the fingerprint recognizing region and a mutual capacitance at intersections of the plurality of first electrodes and the plurality of second electrodes in the touch region excluding the fingerprint recognizing region are different based on the step adjusting layer,
wherein the step adjusting layer comprises a plurality of island pattern layers, and
wherein the plurality of island pattern layers is provided at locations corresponding to the intersections in the touch region excluding the fingerprint recognizing region.

By virtue of its dependency, claims 29 is also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623            

	/AMARE MENGISTU/               Supervisory Patent Examiner, Art Unit 2623